Exhibit 10.23

 

STATUSED REVOLVING CREDIT SUPPLEMENT

 

THIS SUPPLEMENT to the Master Loan Agreement dated October 6, 2005 (the “MLA”),
is entered into as of February 20, 2008 between CoBANK, ACB (“CoBank”) and SOUTH
DAKOTA SOYBEAN PROCESSORS, LLC, Volga, South Dakota (the “Company”), and amends
and restates the Supplement dated December 28, 2007 and numbered R1B051SO1D.

 

SECTION 1.  The Revolving Credit Facility.   On the terms and conditions set
forth in the MLA and this Supplement, CoBank agrees to make loans to the Company
in an aggregate principal amount not to exceed, at any one time outstanding, the
lesser of the “Borrowing Base” (as calculated pursuant to the Borrowing Base
Report attached hereto as Exhibit A) or the following amounts during each
commitment period: (1) $50,000,000.00 during the period commencing on the date
hereof and ending on and including July 1, 2008; and (2) $28,000,000.00 during
the period commencing on July 2, 2008 and ending on and including October 1,
2008 (the “Commitment”).  Within the limits of the Commitment, the Company may
borrow, repay, and reborrow.

 

SECTION 2.   Purpose.   The purpose of the Commitment is to finance the
inventory and receivables referred to in the Borrowing Base Report.

 

SECTION 3.   Term.   Intentionally Omitted.

 

SECTION 4.   Interest.   The Company agrees to pay interest on the unpaid
balance of the loans in accordance with one or more of the following interest
rate options, as selected by the Company:

 

(A)     CoBank Base Rate.   At a rate per annum equal at all times to ½ of 1%
below the rate of interest established by CoBank from time to time as its CoBank
Base Rate, which rate is intended by CoBank to be a reference rate and not its
lowest rate.  The CoBank Base Rate will change on the date established by CoBank
as the effective date of any change therein and CoBank agrees to notify the
Company of any such change.

 

(B)     Quoted Rate.   At a fixed rate per annum to be quoted by CoBank in its
sole discretion in each instance. Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to CoBank in its sole
discretion in each instance, provided that: (1) the minimum fixed period shall
be 30 days; (2) amounts may be fixed in increments of $500,000.00 or multiples
thereof; and (3) the maximum number of fixes in place at any one time shall be
10.

 

--------------------------------------------------------------------------------


 

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options.  Upon the expiration of any fixed rate period, interest
shall automatically accrue at the variable rate option unless the amount fixed
is repaid or fixed for an additional period in accordance with the terms
hereof.  Notwithstanding the foregoing, rates may not be fixed for periods
expiring after the maturity date of the loans.  All elections provided for
herein shall be made telephonically or in writing and must be received by 12:00
Noon Company’s local time.  Interest shall be calculated on the actual number of
days each loan is outstanding on the basis of a year consisting of 360 days and
shall be payable monthly in arrears by the 20th day of the following month or on
such other day in such month as CoBank shall require in a written notice to the
Company.

 

SECTION 5.   Promissory Note.   The Company promises to repay the unpaid
principal balance of the loans on the last day of the term of the Commitment,
except that on July 2, 2008, the Company promises to pay so much of the loans as
is necessary to reduce the outstanding balance of the loans to the limit of the
Commitment.  In addition to the above, the Company promises to pay interest on
the unpaid principal balance of the loans at the times and in accordance with
the provisions set forth in Section 4 hereof.  This note replaces and
supersedes, but does not constitute payment of the indebtedness evidenced by,
the promissory note set forth in the Supplement being amended and restated
hereby.

 

SECTION 6.   Borrowing Base Reports, Etc.   The Company agrees to furnish a
Borrowing Base Report to CoBank at such times or intervals as CoBank may from
time to time request.  Until receipt of such a request, the Company agrees to
furnish a Borrowing Ease Report to CoBank within 30 days after each month end
calculating the Borrowing Base as of the last day of the month for which the
Report is being furnished.  However, if no balance is outstanding hereunder on
the last day of such month, then no Report need be furnished.  Regardless of the
frequency of the reporting, if at any time the amount outstanding under the
Commitment exceeds the Borrowing Base, the Company shall immediately notify
CoBank and repay so much of the loans as is necessary to reduce the amount
outstanding under the Commitment to the limits of the Borrowing Base.

 

SECTION 7.   Letters of Credit.   If agreeable to CoBank in its sole discretion
in each instance, in addition to loans, the Company may utilize the Commitment
to open irrevocable letters of credit for its account.  Each letter of credit
will be issued within a reasonable period of time after CoBank’s receipt of a
duly completed and executed copy of CoBank’s then current form of Application

 

2

--------------------------------------------------------------------------------


 

and Reimbursement Agreement or, if applicable, in accordance with the terms of
any CoTrade Agreement between the parties, and shall reduce the amount available
under the Commitment by the maximum amount capable of being drawn thereunder. 
Any draw under any letter of credit issued hereunder shall be deemed a loan
under the Commitment and shall be repaid in accordance with this Supplement. 
Each letter of credit must be in form and content acceptable to CoBank and must
expire no later than the maturity date of the Commitment.  Notwithstanding the
foregoing or any other provision hereof, the maximum amount capable of being
drawn under each letter of credit must be statused against the Borrowing Base in
the same manner as if it were a loan, and in the event that (after repaying all
loam) the maximum amount capable of being drawn under the letters of credit
exceeds the Borrowing Base, then the Company shall immediately notify CoBank and
pay to CoBank (to be held as cash collateral) an amount equal to such excess.

 

SECTION 8.   Commitment Fee.   In consideration of the Commitment, the Company
agrees to pay to CoBank a commitment fee on the average daily unused portion of
the Commitment at the rate of 1/4 of 1% per annum (calculated on a 360 day
basis), payable monthly in arrears by the 20th day following each month.  Such
fee shall be payable for each month (or portion thereof) occurring during the
original or any extended term of the Commitment.  For purposes of calculating
the commitment fee only, the “Commitment” shall mean the dollar amount specified
in Section 1 hereof, irrespective of the Borrowing Base.

 

SECTION 9.   Amendment Fee.   In consideration of the amendment, the Company
agrees to pay to CoBank on the execution hereof a fee in the amount of
$2,500.00.

 

IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.

 

CoBANK, ACB

SOUTH DAKOTA SOYBEAN

 

 

PROCESSORS, LLC

 

 

 

 

By:

  /s/ Pam Schulz

 

By:

  /s/ Rodney Christianson

 

 

 

 

 

Title:

  Assistant Corporate Secretary

 

Title:

  CEO

 

3

--------------------------------------------------------------------------------